Title: Thomas Jefferson to James Rawlings, 31 July 1817
From: Jefferson, Thomas
To: Rawlings, James


          
            Sir
            Monticello
July 31. 17.
          
          Your favor of July 9. was recieved on the 15th. with respect to Henderson’s mill the case is thus. Henderson the father, while I was absent in Europe, without any application to the court, or any jury, built the mill and overflowed a millseat of mine 3. feet. he died leaving ten children his heirs. after my return, to wit, in 1795. I brought a bill in Chancery to oblige them to take away their dam. in 1799 Oct. 1. I obtained a decree for it’s demolition, and took it down soon after. from that time it ceased to be a mill. in May 1804. I bought their millstones, and then successively purchased from the parceners their respective portions of the estate; but as they still thought their millhouse worth something & capable of reestablishment, & consequently asked something considerable for it, I, who knew it to be worth nothing, refused to give any thing for it, & there was a reservation in every deed to themselves of the mill and site, so that it was excepted out of the conveyances to me. becoming afterwards sensible that their expectations of the revival of their mill were desperate, they sold all the materials, even to the stones of the walls, which were taken down & carried away in 1808. or 1809.   it has ceased therefore to be a mill about 17. years, and been out of existence entirely about 8. or 9. years. if any body can be answerable under these circumstances, it cannot be myself, being expressly excepted out of the conveyances to me; and if it is the family, they are dispersed over the Western states, and nearly all of them, I believe, bankrupt. mr David Higgenbotham of Richmond was living on the spot, and in sight of the mill; he is well acquainted with all these transactions, & remembers some, I dare say, better than I do. I will ask the favor of you therefore to  enquire of him as I should be glad to have corrected any mistake I may have made & he is very capable of correcting it. Accept the assurances of my respect
          Th: Jefferson
        